Mr. John Rutledge Solicitor for the Complainants moved that the Petition of the Complainants filed in this Cause praying that the Hearing thereof might be read. Ordered and done accordingly. Mr. Parsons being then heard in Behalf of the Defendants and Mr. Rut-  ledge for and on the Behalf of the Complainants; the Court thought proper to grant the Prayer of the said Petition and to appoint Thursday the 28. of October next for that Purpose.
On reading the Petition of John Bremar 33 Attorney at Law praying tó be admitted a Solicitor of this Court Ordered that the Prayer of the said Petition be granted. And that his Name be enrolled amongst the Names of the Solicitors of this Court.

 John Bremar, admitted to the Charleston bar on May 10,1768, was deputy secretary under the British during the Revolution; his property was confiscated and he was banished (McCrady, S. C. under the Royal Government, p. 481; SGHGM, XXXIV, 194, 198).